Case 19-13273-VFP          Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46      Desc Main
                                     Document     Page 1 of 10



 RABINOWITZ, LUBETKIN & TULLY, LLC
 293 Eisenhower Parkway, Suite 100
 Livingston, New Jersey 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 Barry J. Roy
 Counsel for Jeffrey A. Lester, Chapter 7 Trustee

                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY

                                                    Case No. 19-13273 (VFP)
In re:
                                                    Chapter 7
IMMUNE PHARMACEUTICALS INC., et al.,
                                                    (Jointly Administered)
                        Debtors.
                                                    Hearing Date: July 14, 2020 at 2:00 p.m.

              OMNIBUS LIMITED OBJECTION AND RESPONSE
       OF CHAPTER 7 TRUSTEE TO APPLICATIONS FOR PROFESSIONAL
     COMPENSATION AND REIMBURSEMENT OF OUT-OF-POCKET EXPENSES

         Jeffrey A. Lester, Chapter 7 Trustee of Immune Pharmaceuticals, Inc., Immune

 Pharmaceuticals, Ltd, Cytovia, Inc., Immune Oncology Pharmaceuticals, Inc., Maxim

 Pharmaceuticals, Inc., and Immune Pharmaceuticals USA Corp. (collectively, the “Debtors”), by

 and through his counsel, Rabinowitz, Lubetkin & Tully, LLC, submits this, his Omnibus Limited

 Objection (the “Objection”), in response to the interim and final applications for fees and

 expenses (collectively, the “Applications”), of the following retained professionals: Norris

 McLaughlin, P.A., counsel for the Debtors; Porzio Bromberg & Newman, P.C., counsel to the

 Official Committee of Unsecured Creditors (the “Committee”); Lowenstein Sandler LLP, special

 counsel to the Debtors; Tadmor Levy & Co., special Israeli counsel to the Debtors; Teneo

 Capital, LLC, financial advisors and investment bankers for the Committee; Gornitzky & Co.

 (“Gornitzky”), special Israeli counsel to the Committee; and Armory Securities, LLC

 (“Armory”), investment bankers for the Debtors (collectively, the “Applicants”), which
Case 19-13273-VFP        Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46               Desc Main
                                   Document     Page 2 of 10



 Applicants seek awards of final fees and reimbursement of out-of-pocket expenses as set forth

 below:

 Applicant       Role            Fees                Expenses         Hours           Timekeepers

 Norris          Counsel to      $796,466.50         $43,131.28       1,883.8        16
 McLaughlin,     the Debtors
 P.A.

 Lowenstein      Special         $137,271.50         $6,043.42        158            8
 Sandler LLP     Counsel to
                 the Debtors

 Porzio          Counsel to      $987,263.75         $6,876.84        1,773.5        13
 Bromberg &      the
 Newman,         Committee
 P.C.

 Gornitzky &     Special         $151,829.561        $3,158           468.3           11
 Co.             Israeli
                 Counsel to
                 the
                 Committee

 Tadmor &        Special         $236,430.68         $1,322.61        601.25         3
 Levy Co.        Israeli
                 Counsel to
                 the Debtors

 Teneo           Financial       $97,962.50          $272.25          140.5          5
 Capital LLC     Advisors and
                 Investment
                 Bankers for
                 the
                 Committee

 Armory          Investment      $418,571.432        $1,761.37        368.75          2
 Securities,     Bankers for
 LLC             the Debtors

 1
   The Gornitzky fee application requests $3,675 in fees incurred prior to the firm’s authorized
 retention.
 2
  Armory’s fee comprises monthly fees totaling $168,571.43, a transaction fee of $250,000, and
 out-of-pocket expenses of $1,761.37.


                                                 2
Case 19-13273-VFP         Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46              Desc Main
                                    Document     Page 3 of 10




                                INTRODUCTORY STATEMENT

        According to the Applications, the Applicants seek payment of $2,825.795.92 in

 professional fees and $62,565.77 in out-of-pocket expenses, for a total of $2,888,361.69

        Based on the Objection, the Court should consider: (1) denying the Applications and/or

 reducing the awards sought therein after its own analysis; (2) appointing a fee examiner to

 conduct a thorough review of the Applications; or (3) adjourning the currently scheduled hearing

 on the Applications sine die to allow the Trustee a reasonable period to conduct a thorough

 review of the Applications.

        The Trustee recognizes and acknowledges that the Applicants, to the extent that he is

 familiar with them, are experienced respected practitioners in sophisticated bankruptcy matters.

 The Trustee also recognizes that the legal and factual issues at play in the Chapter 11 cases were

 sophisticated and numerous. Moreover, the Trustee recognizes that issues, both legal and factual,

 raised by certain creditors, made the Chapter 11 cases highly contentious. The Objection is

 brought by the Trustee, in large part, to advise the Court of the controlling legal standards that he

 believes should apply to the Applications3.

               RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

        1.      On February 17, 2019, Immune Pharmaceuticals, Inc. filed a voluntary petition

 under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District

 of New Jersey (the “Bankruptcy Court”), commencing its chapter 11 case.

        2.      On February 22, 2019, Immune Pharmaceuticals, Ltd., an Israeli company, filed a

 voluntary petition under chapter 11 of the Bankruptcy Code, commencing its chapter 11 case.



 3
  The Trustee reserves the right to adopt to the arguments raised to the Applications by Discover
 Growth Fund, LLC (“Discover”).


                                                  3
Case 19-13273-VFP           Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46             Desc Main
                                      Document     Page 4 of 10



           3.     On February 26, 2019, Cytovia, Inc., Maxim Pharmaceuticals, Inc., Immune

 Pharmaceuticals USA Corp, and Immune Oncology Pharmaceuticals, Inc., each filed voluntary

 petitions under chapter 11 of the Bankruptcy Code, commencing their chapter 11 cases.

           4.      On March 14, 2019, the Office of the United States Trustee appointed the

 Committee.

           5.     On June 12, 2019, Discover filed a proof of claim number 37-1 (together with the

 amendments described hereinafter, the “Claim”) against the Debtors, and on July 16, 2019, and

 September 27, 2019, Discover filed amended proofs of claim number 37-2 and 37-3 4,

 respectively, against the Debtors. Each of these proofs of claim assert damages of

 $14,848,569.00.

           6.     Through the Claim, Discover asserts a blanket lien on all the Debtor’s assets. To

 date, the validity, priority, and extent of Discover’s alleged lien has yet to be determined.

           7.     On April 2, 2020, the Court entered an Order converting the Debtors’ cases to

 Chapter 7.

           8.     On April 3, 2020, the Trustee was appointed as Chapter 7 Trustee for the Debtors

 and continues to serve as Trustee herein.

           9.     During the period March 18, 2020, to June 23, 2020, the Applicants filed the

 Applications.

           10.    The Applications support an alleged total of 2,485.05 hours in professional time

 and comprise time records prepared by 58 timekeepers and include hundreds, if not thousands, of

 individual time entries.

           11.    A hearing on the Applications is currently scheduled for July 14, 2020.



 4
     The Trustee expressly preserves the right to object to the Claim.


                                                    4
Case 19-13273-VFP          Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46            Desc Main
                                     Document     Page 5 of 10



                                        LEGAL ARGUMENT

    A.         The Court Should Conduct an Independent Review of the Applications and, if
               Appropriate, deny the Applications or reduce the Amounts Authorized

         12.      Even where no interested party files an objection to a fee application, Courts have

 their own independent duty to review fee applications to protect a given estate “lest overreaching

 . . . professionals drain it of wealth which by right should inure to the benefit of unsecured

 creditors.” In re Busy Beaver Bldg. Ctrs., 19 F.3d 833, 844 (3d Cir. 1994); In re Bechtold, 2007

 WL 1451512, at * 8 (Bankr. E.D. Pa. May 15, 2007) (“Sections 105 and 330 of the United States

 Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2016 provide broad support for

 both my power and my duty to review counsels' fee applications sua sponte without regard to

 whether an objection has been advanced by some other party.”) The Third Circuit has

 emphasized that the award of professional’s requested fees pursuant to 11 U.S.C. § 330 is not

 mandatory, and that the most import aspect of the analysis is whether the services rendered were

 necessary and actually benefited the estate. See In re Engel, 124 F.3d 567, 572-73 (3d Cir. 1997).

         13.      Bankruptcy Code § 330(a)(1) provides that:

                  After notice to the parties in interest and the United States Trustee
                  and a hearing, and subject to sections 326, 328, and 329, the court
                  may award . . .

                  (A) reasonable compensation for actual, necessary services
                      rendered by the trustee, examiner, professional person, . . . or
                      attorney and by any paraprofessional person employed by any
                      such person; and

                  (B) reimbursement for actual, necessary expenses.

 11 U.S.C. § 330(a)(1)(A) and (B).

         14.      In determining reasonable compensation, Courts are to consider:

                  a. the time spent on such services;




                                                   5
Case 19-13273-VFP         Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46           Desc Main
                                    Document     Page 6 of 10



                b. the rates charged for such services;

                c. whether the services were necessary to the administration of, or
                   beneficial at the time at which the service was rendered toward
                   the completion of, a case under this title;

                d. whether the services were performed within a reasonable
                   amount of time commensurate with the complexity,
                   importance, and nature of the problem, issue, or task addressed;

                e. with respect to a professional person, whether the person is
                   board certified or otherwise has demonstrated skill and
                   experience in the bankruptcy field; and

                f. whether the compensation is reasonable based on the
                   customary compensation charged by comparably skilled
                   practitioners in cases other than cases under this title.

 11 U.S.C. § 330(a)(3).

        15.     Courts in this Third Circuit should typically look to the time spent and the hourly

 rate, “taking into account the attorney’s legal reputation and status” when analyzing fee

 applications. In re Bella Fiore LLC, 2016 WL 4480717, at *12 (Bankr. D.N.J. Aug. 23, 2016)

 (citing Lindy Bros. Builders Inc. v. Am. Radiator & Standard Sanitary Corp., 540 F2d 102 (3d

 Cir. 1976)). The quality of the work performed and the contingent nature of success are also

 important. Bella Fiore, supra, at *12 (citing Lindy Bros., supra, 540 F.2d at 167-68 and Busy

 Beaver, supra, 19 F.3d at 844).

        16.     Bankruptcy Courts should also consider several other factors including: “time

 spent; intricacies of the legal questions involved; size of the debtor’s estate; opposition

 encountered; and results obtained.” Bella Fiore, supra, at *12, (citing In re Paramount Merrick

 Inc., 252 F.2d 482, 485 (2d Cir. 1958); In re Hardwick & Magee Co., 355 F. Supp. 58, 64 (E.D.

 Pa. 1973).

        17.     In addition to considering whether the time spent is reasonable and necessary,




                                                 6
Case 19-13273-VFP        Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46             Desc Main
                                   Document     Page 7 of 10



 “’the reasonable hourly rate has a cap based on the expected and actual complexity of the case, a

 cap which, while flexible, should stave off clear abuses [by fee applicants].’” Zolfo Cooper &

 Co. v. Sunbeam-Oster Co., 50 F.3d 253, 259 (3d Cir. 1995) (quoting Busy Beaver, supra, 19 F3d

 at 856 n.35). Courts must make sure that fee applicants in the bankruptcy context should exercise

 “the same billing judgment as do non-bankruptcy professionals.’” Zolfo Cooper, 50 F.3d at 253

 (quoting Busy Beaver, supra, 19 F.3d at 856).

        18.      In evaluating fee applications, courts must calculate what is referred to as the

 “lodestar” amount, which is reached by “multiplying the attorney’s reasonable hourly rate by the

 number of hours reasonably spent.” Tangible Value, LLC v. Town Sports Int’l Holdings, Inc.,

 2014 U.S. Dist. LEXIS 162065, at *10 (D.N.J. Nov. 17, 2014) (citing Interfaith Cmty. Org. v.

 Honeywell Int’l, Inc., 426 F.3d 694, 703 (3d Cir. 2005)). A party “seeking fees has the burden to

 come forward with evidence establishing the number of hours worked.” Id. at *12 (citing Smith

 v. Phila. Hous. Auth., 107 F.3d 223, 225 (3d Cir. 1997)). While the loadstar amount is typically

 presumed to be reasonable, parties may seek adjustment of the loadstar amount as necessary. Id.

 (citing Mosaid Techs., Inc. v. Samsung Elecs. Corp., 224 F.R.D. 595, 597 (D.N.J. 2004)).

 District Courts ultimately

                Retain[] a great deal of discretion in deciding what a reasonable
                fee award is . . . in determining whether the fee request is
                excessive . . . [T]he court will inevitably engage in a fair amount of
                ‘judgment calling’ based upon its own experience with the case
                and the general experience as to how much a case requires.

 Id. (citing Bell v. United Princeton Properties, 884 F.2d 713, 721 (3d Cir. 1989) and Evans v.

 Port Auth. of NY & NJ, 273 F.3d 346, 362 (3d Cir. 2001)).

        19.     Based on the above, even if the Objection had not been filed by the Trustee, the

 Bankruptcy Court would still have an independent duty to review the Applications to ensure that




                                                  7
Case 19-13273-VFP          Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46           Desc Main
                                     Document     Page 8 of 10



 any fees awarded to the Applicants are, in accordance with 11 U.S.C. § 330, both reasonable and

 necessary.

    B.        To the Extent a More Detailed Analysis Would Assist the Court’s Independent
              Review, the Court Should Consider the Appointment of a Fee Examiner

         20.      As stated above, a Bankruptcy Court has an independent statutory obligation

 under § 330 to review applications for compensation and ensure that any compensation

 authorized by the court is reasonable and necessary. In re Busy Beaver Bldg. Ctrs., 19 F.3d at

 844.

         21.      In recognition of the “onerous burden” that this duty imposes on courts in large

 cases with numerous applications for compensation, a court may appoint a fee examiner to assist

 the court in its review of fee applications pursuant to its inherent equitable powers under § 105

 and pursuant to its power to appoint experts under Federal Rule of Evidence 706. In re

 Molycorp, Inc., 562 B.R. 67, 81–82 (Bankr. D. Del. 2017) (citing In re Armstrong World

 Industries, Inc., 366 B.R. 278, 281 (D. Del. 2007); In re Busy Building Centers, 19 F.3d 833, 843

 (3d Cir. 1994)); see also In re Collins & Aikman Corp., 368 B.R. 623, 627 (Bankr. E.D. Mich.

 2007); In re Adelphia Commc'ns Corp., 348 B.R. 99, 102 (Bankr. S.D.N.Y. 2006).

         22.      Here, as mentioned, the Applications, filed by seven (7) firms, support a total of

 2,485.05 hours in professional time and comprise time records prepared by 58 timekeepers and

 include hundreds, if not thousands, of individual time entries.

         23.      Given the sheer amount of information supplied by the Applicants in support of

 their Applications, and being mindful of the burden of the Bankruptcy Court’s calendar, a fee

 examiner with access to proprietary software by which a global comparison of tasks and time

 entries can be made, would enable a complete evaluation of the Applications.

         24.      Moreover, given an independent examiner’s experience in these kinds of matters,



                                                  8
Case 19-13273-VFP          Doc 528    Filed 07/07/20 Entered 07/07/20 16:24:46          Desc Main
                                     Document     Page 9 of 10



 the administrative expenses associated with such an appointment would likely be less than those

 incurred by the Trustee were he to undertake the same review.

        25.     Accordingly, to the extent deemed necessary by the Bankruptcy Court, it should

 appoint an independent fee examiner to assist in reviewing the Applications to ensure that any

 fees awarded to the Applicants are, in accordance with 11 U.S.C. § 330, both reasonable and

 necessary.

     C. The Bankruptcy Court Should Adjourn the Scheduled Hearing Sine Die To Allow
        the Trustee Reasonable Time to Conduct a Thorough Review of the Applications

        26.         As stated, the Applications comprise time records prepared by 58 timekeepers

 and include hundreds, if not thousands, of individual time entries.

        27.     To date, the Trustee, given the quantity and complexity of the issues arising since

 his appointment, has simply been unable to focus of the Applications to the extent necessary to

 fulfill his fiduciary obligation to the bankruptcy estates.

        28.     As such, the Bankruptcy Court should adjourn the hearing currently scheduled for

 July 14, 2020 sine die to give the Trustee an opportunity to ensure that any fees awarded to the

 Applicants are, in accordance with 11 U.S.C. § 330, both reasonable and necessary.

        29.     Adjourning the hearing would not prejudice the Applicants because, given

 Discovery’s blanket lien, there are currently no monies available for distribution to Chapter 11

 administrative claims. In fact, given the current procedural posture of the Trustee’s litigation

 with Discovery, it may be many months before a Court finally determines the extent of

 Discover’s lien.

        30.     Further, to require the Trustee or the Bankruptcy Court to conduct a review of the

 Applications at this juncture in administration of the Chapter 7 cases would simply be an

 imprudent utilization of resources.



                                                    9
Case 19-13273-VFP       Doc 528 Filed 07/07/20 Entered 07/07/20 16:24:46               Desc Main
                               Document    Page 10 of 10



        31.    Based on the above, the Bankruptcy Court should adjourn the July 14, 2020

 hearing on the Applications.

                                        CONCLUSION

        For the reasons set forth above, the Trustee respectfully requests that the Court enter an

 Order: (1) denying the Applications and/or reducing the awards sought therein after its own

 analysis; (2) appointing a fee examiner to conduct a thorough review of the Applications; or (3)

 adjourning the currently scheduled hearing on the Applications sine die to allow the Trustee a

 reasonable period of time to conduct a thorough review of the Applications.

                                          RABINOWITZ, LUBETKIN & TULLY, LLC
                                          Counsel to Jeffrey A. Lester, Chapter 7 Trustee



                                          By:    /s/ Jonathan I. Rabinowitz
                                                    JONATHAN I. RABINOWITZ




                                                10
